United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3247
                                    ___________

Christine V. Gregory,                   *
                                        *
                     Appellant,         *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Columbus McKinnon Corporation,          *
Yale Hoists Division; Yale Industrial   *      [UNPUBLISHED]
Products, Inc., its subsidiary,         *
                                        *
                     Appellees.         *
                                   ___________

                              Submitted: October 10, 2000

                                   Filed: October 16, 2000
                                    ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Christine V. Gregory appeals the district court's grant of summary judgment in
favor of Gregory's employer, Columbus McKinnon Corporation, and its subsidiary,
Yale Industrial Products, Inc., in her gender discrimination suit. Having carefully
reviewed the record and the parties' briefs, we cannot find any evidence suggesting that
Gregory was discharged because of her gender. We thus affirm for the reasons stated
in the district court's order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-